PER CURIAM.
We determine that there was competent substantial evidence to support the determination of the Department of Environmental Protection that the application for wastewa-ter treatment permit complied with all relevant statutes, rules, and standards. We further determine that under these circumstances, it was unnecessary for the hearing officer to address an alternative disposal proposal submitted by a third party.1 Gregory v. Indian River County, 610 So.2d 547 (Fla. 1st DCA 1992). We therefore affirm.
ERVIN, JOANOS and WOLF, JJ., concur.

. We specifically decline to address the issue of whether the amount of treated effluent which may reach appellant’s property in aerosol form would constitute an invasion of appellant's property which would justify an action for trespass or inverse condemnation. See, e.g., Martin v. City of Monticello, 18 Fla.L.Weekly D2025, 1993 WL 347512 (Fla. 1st DCA Sept. 10, 1993). Such a determination would properly be made in a separate circuit court proceeding.